Title: To James Madison from Mathew Carey, 26 June 1821
From: Carey, Mathew
To: Madison, James


                
                    Sir
                    June 26. 1821
                
                I have duly recd your kind favour of the 26th ult. which want of leisure has prevented me from answering earlier.
                Next to the delightful & cheering testimony of a man’s own Conscience, in favour of any course of conduct, is the approbation of gentlemen of high standing, of full capacity to judge, & free from the suspicion of another bias. It is not therefore extraordinary that I prize very highly the strong & unequivocal approbation you express of my feeble efforts to promote the prosperity of a Country in which I have been so fortunate as to realize a comfortable independence, & in whose welfare I am interested by all those ties which duty towards a large family can create.
                To the course I have pursued & the exertions I have made, I have been impelled by high considerations, which, unfortunately, have not due weight with our statesmen & politicians. Our present policy impoverishes the Country, & blights & blasts the industry & happiness of our citizens, in the grain growing states, particularly those in the western Country, who are writhing under the deepest distress & embarrassments in all their various forms, notwithstanding that they almost universally own the soil they cultivate, which is blest with the most exuberant fertility, & notwithstanding the mildness of the climate, & the variety of other advantages they possess. Discontent, be assured, is spreading rapidly among them. They openly weigh the advantages they enjoy, & the disadvantages they suffer, from the union, & many of them incline to believe that the balance is greatly against them. An embarrassed & discontented people are the appropriate materials for demagogues to work upon. The public mind in such a state of things becomes highly combustible—& it only requires a slight spark to excite an explosion. The maxim “obsta principiis” is as sound in government as in medicine. There is an immense disproportion between the means adequate to prevent moral & political evils, & those necessary to cure them.
                It is of deep importance to apply a radical remedy to their distresses, before they produce the effects which distress & embarrassment have so frequently produced in every part of the world. Our own brief history is not without its admonitions on this subject. A little more talent & good fortune might have rendered Shays a Cæsar, a Cromwell, or a Bonaparte. And the conflagration of Baltimore, Philadelphia, & New York, which the imbecility of the British ministry, & the death of Ross prevented, might have disolved the Legislation of the eastern section of the Union or a Hartford or Boston Convention.
                There never was a nation without its Shayses. They lie dormant in times of peace & prosperity. But the hotbed of faction & public distress brings

them into activity, & it is the paramount duty of governmts to adopt every measure necessary to guard against that state of things of which they so adroitly avail themselves.
                But the misery of human affairs, is, that experience is almost wholly thrown aw⟨ay⟩ on us. We proceed blindly in the same career of error & folly as our predecessors, & pay the proper forfeit for such outrageous absurdity. Charles I lost his head for his despotic system. In the twenty eight years that succeeded the restoration, his two sons pursued the same career that led him to the block—& the one endangered & the other lost his crown, through an utter disregard of the lessons taught by their father’s fate. Respectfully your obt. hble. Servt.
                
                    Mathew Carey
                
            